USCA11 Case: 19-13103       Date Filed: 01/26/2021   Page: 1 of 11



                                                              [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 19-13103
                           ________________________

                            Agency No. A201-060-115



LILA RAJ GAUTAM,

                                                                         Petitioner,

                                       versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.
                           ________________________

                      Petition for Review of a Decision of the
                           Board of Immigration Appeals
                            ________________________

                                (January 26, 2021)

Before MARTIN, NEWSOM, and BRANCH, Circuit Judges.

MARTIN, Circuit Judge:

      Lila Raj Gautam seeks review of a Board of Immigration Appeals (“BIA”)

decision affirming the Immigration Judge’s (“IJ”) denial of his petition for asylum,
            USCA11 Case: 19-13103    Date Filed: 01/26/2021   Page: 2 of 11



withholding of removal, and relief under the Convention Against Torture (“CAT”).

After careful consideration and with the benefit of oral argument, we deny his

petition.

                         I.    FACTUAL BACKGROUND

      Mr. Gautam is a native and citizen of Nepal and is a member of the Nepali

Congress Party (“NPC”). The NPC opposes the Maoist Party, which has been in

and out of power in Nepal over the past twenty years. In 2000, while still living in

Nepal, Mr. Gautam was arrested for the rape and murder of a young woman. He

was detained for ten months. Although Mr. Gautam was acquitted by the trial

court and the appellate court affirmed his acquittal, the Nepalese Supreme Court

convicted him in 2009 and sentenced him to twenty years in prison. Mr. Gautam

maintains that he did not learn of the Supreme Court’s ruling until 2017, when

family members sent him newspaper articles describing the government’s efforts to

find him.

      Mr. Gautam first entered the United States in May 2010 and first applied for

asylum in March 2011. In that application, he stated he had previously been

arrested but did not elaborate. He attached a correction sheet indicating that he had

never been accused, charged, or arrested for any crime. Mr. Gautam’s application

went before an IJ, who credited Mr. Gautam’s testimony and granted him asylum




                                          2
         USCA11 Case: 19-13103       Date Filed: 01/26/2021    Page: 3 of 11



on the basis that he had a reasonable fear of persecution based on his association

with the NPC.

      In November 2017, INTERPOL issued a notice indicating that Mr. Gautam

was wanted in Nepal where he was supposed to serve a twenty-year sentence for

murder. The Department of Homeland Security arrested Mr. Gautam and charged

him as removable for committing a crime involving moral turpitude and for

procuring a benefit—asylum—by fraud or willful misrepresentation. An IJ

sustained both charges. Mr. Gautam also filed a new I-589 application for asylum,

withholding of removal, and CAT relief. In this application, Mr. Gautam asserted

that he had been persecuted by the Maoists in Nepal based on his membership in

the NPC and his religious designation as a Brahmin. He also stated that his arrest

and subsequent conviction for murder were themselves forms of political

persecution.

      At his merits hearing before the IJ, Mr. Gautam testified that he only

recently learned of his conviction. Mr. Gautam said he failed to disclose the

conviction earlier because he relied on his attorneys to fill out his forms. Mr.

Gautam testified that in his original asylum application, he never spoke with his

attorney using a translator, that he did not understand most of the documents he

signed and that he had never seen the supplement indicating he had never been

arrested. He claimed he signed his adjustment of status form without reading it


                                          3
          USCA11 Case: 19-13103       Date Filed: 01/26/2021    Page: 4 of 11



which is why it said he had never been arrested. He later said he did review the

form but assumed the question referred only to incidents within the United States.

He also stated that if he returned to Nepal, he would either have to pay a fine or

would be imprisoned and killed.

      Mr. Gautam also recounted his run-ins with Maoists in which he says he was

persecuted because of his membership in the NCP. Mr. Gautam claimed there was

a “[b]ig conspiracy” against him that resulted in his conviction for murder, but not

his codefendants who were also convicted. Mr. Gautam initially testified that he

had never seen the corpse of the murder victim, but when confronted with a

statement he made to the Nepalese police, he explained he had seen her body after

she was killed.

      In addition to his testimony and numerous reports about the history and

politics of Nepal generally, Mr. Gautam submitted a Wikipedia page describing the

Nepalese Supreme Court, the trial court record for his murder trial, a copy of the

appellate court record, the record from the Supreme Court’s review, and the arrest

warrant. There is no indication on the face of the court documents that Mr.

Gautam’s conviction was politically motivated.

      The IJ found Mr. Gautam not credible due to his consistent failure to

disclose his arrest, the internal inconsistencies in his testimony, and the

inconsistencies between the testimony he presented at this hearing and the


                                           4
         USCA11 Case: 19-13103        Date Filed: 01/26/2021   Page: 5 of 11



testimony he presented at his original asylum hearing in 2014. The IJ found Mr.

Gautam removable because his conviction for murder constitutes a particularly

serious crime, making him statutorily ineligible for asylum and withholding of

removal. The IJ also found that Mr. Gautam had not met his burden for deferral of

removal under CAT because he failed to show that it was more likely than not that

he would be tortured in Nepal.

      The BIA affirmed the IJ’s finding that Mr. Gautam was removable because

his conviction for murder constituted a particularly serious crime. The BIA

reasoned that whatever Mr. Gautam might say about his innocence, Matter of

Roberts, 20 I. & N. Dec. 294 (BIA 1991), prevented the BIA from going “behind a

record of conviction to reassess an alien’s ultimate guilt or innocence.” Id. at 301.

The BIA then affirmed the IJ’s denial of Mr. Gautam’s claims for asylum,

withholding, and CAT relief because the agency agreed that Mr. Gautam’s

testimony was not credible and that his supporting documentation alone did not

carry his burden to support his claims for relief.

      Mr. Gautam timely petitioned for review of the BIA’s decision.

                         II.   STANDARD OF REVIEW

      To the extent that the BIA expressly adopted the opinion of the IJ, we review

both the decisions of the BIA and the IJ. Kazemzadeh v. U.S. Att’y Gen., 577 F.3d
1341, 1350 (11th Cir. 2009). We review de novo legal determinations and we


                                           5
            USCA11 Case: 19-13103          Date Filed: 01/26/2021   Page: 6 of 11



review credibility determinations and other administrative fact findings under the

substantial evidence test. Id. We will affirm findings that are “supported by

reasonable, substantial, and probative evidence on the record considered as a

whole,” viewing “the record evidence in the light most favorable to the agency’s

decision and draw[ing] all reasonable inferences in favor of that decision.” Forgue

v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (quotation marks

omitted).

                                    III.     DISCUSSION

       Mr. Gautam argues that the BIA erred on two fronts. First, he says the BIA

failed to consider whether his conviction for murder itself constitutes persecution

that renders him eligible for asylum and withholding of removal. Second, he says

he provided sufficient evidence to be entitled to relief under CAT. We address

each in turn.


A.     MR. GAUTAM FAILED TO ESTABLISH THAT HE IS ELIGIBLE FOR
       ASYLUM OR WITHHOLDING OF REMOVAL.

       Mr. Gautam argues that the BIA erred when it refused to consider the

evidence he presented that his conviction for murder was a form of political

persecution.1 Mr. Gautam does not challenge the BIA’s denial of asylum and

1
  The government argues that Mr. Gautam has abandoned his argument that the BIA should have
reassessed his guilt because he does not squarely challenge the BIA decision that the agency
relied upon when it declined to do so. However, Mr. Gautam has clearly challenged the BIA’s
decision not to consider the evidence of his innocence and so has preserved that argument.
                                               6
          USCA11 Case: 19-13103        Date Filed: 01/26/2021   Page: 7 of 11



withholding of removal on any other grounds, nor does he challenge the BIA’s

adverse credibility finding against him. Indeed, Mr. Gautam devotes most of his

brief to arguing that he is in fact innocent.

      A noncitizen seeking to establish eligibility for asylum must show they are a

“refugee” within the meaning of the Immigration and Nationality Act. 8 U.S.C. §

1158(b)(1)(B)(i). The statute requires noncitizens to show that they are outside

their country of nationality and are “unable or unwilling to return to, and [are]

unable or unwilling to avail himself or herself of the protection of, that country

because of persecution or a well-founded fear of persecution on account of race,

religion, nationality, membership in a particular social group, or political opinion.”

Sanchez Jimenez v. U.S. Att’y Gen., 492 F.3d 1223, 1231 (11th Cir. 2007)

(quoting 8 U.S.C. § 1101(a)(42)(A)). To establish eligibility for asylum based on

past persecution, the noncitizen must prove (1) he was persecuted and (2) the

persecution was on account of a protected ground. De Santamaria v. U.S. Att’y

Gen., 525 F.3d 999, 1007 (11th Cir. 2008) (citing 8 C.F.R. § 208.13(b)(1)). The

remedy of withholding of removal requires the noncitizen to meet a higher burden

of proof. He must show it is “more likely than not” that he would be persecuted on

account of a protected ground if returned. Sanchez Jimenez, 492 F.3d at 1238

(quotation marks omitted).




                                            7
         USCA11 Case: 19-13103       Date Filed: 01/26/2021    Page: 8 of 11



      Mr. Gautam argues that the Nepalese Supreme Court’s 2009 decision

convicting him of murder was itself a form of persecution that entitles him to

asylum and withholding of removal. Mr. Gautam describes a purported Maoist

plot to frame him for a murder he did not commit because of his association with

an opposition party.

      The problem for Mr. Gautam is that even if the BIA did look at the records

from his criminal case in Nepal, those records do not provide evidence that his

conviction was politically motivated. Mr. Gautam goes to great lengths to argue

that the proceedings before the Nepalese Supreme Court were deficient and that

the evidence against him was weak. But even if these claims were beyond doubt,

Mr. Gautam would still have to show he was convicted on account of a protected

ground. See De Santamaria, 525 F.3d at 1007. The only evidence Mr. Gautam

offered before the BIA linking his conviction to his political beliefs is his own

testimony and speculation that the conviction must have been politically motivated.

However, the BIA found Mr. Gautam’s testimony not credible, and because

Gautam offers no evidence to contest the adverse credibility finding he has waived

any opportunity to challenge it. See Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226,

1228 n.2 (11th Cir. 2005) (“When an appellant fails to offer argument on an issue,

that issue is abandoned.”). Thus, even assuming the BIA could review the

evidence Mr. Gautam presents as to his innocence, that evidence would not show


                                          8
          USCA11 Case: 19-13103        Date Filed: 01/26/2021    Page: 9 of 11



that Mr. Gautam’s conviction was on account of a protected ground. Mr. Gautam

is therefore not eligible for asylum or withholding of removal.

B.    SUBSTANTIAL EVIDENCE SUPPORTS THE BIA’S FINDING THAT
      MR. GAUTAM IS INELIGIBLE FOR CAT DEFERRAL.

      Mr. Gautam next argues that the BIA erred in denying him deferral of

removal under CAT. CAT deferral is distinct from asylum in a number of

respects. First, it is mandatory. Once the noncitizen has met his evidentiary

burden, the government must grant him deferral. See 8 C.F.R. § 1208.16(c)(4).

Second, the noncitizen need not be subject to torture because of a protected

ground; the fact that it is more likely than not that he is going to be tortured is

sufficient. See 8 C.F.R. § 208.17(a); Matter of S-V-, 22 I. & N. Dec. 1306, 1311–

13 (BIA 2000). And there are no criminal or other bars to CAT deferral. See

generally 8 C.F.R. § 208.17. The noncitizen has the burden to show that it is

“more likely than not” that he will be tortured upon removal. See 8 C.F.R. §

208.16(c).

      Mr. Gautam claims he met his evidentiary burden by providing a Nepalese

police report, statements from fellow NCP members and his family, as well as

country conditions reports. He notes that the country conditions reports describe

the lack of accountability for human rights violations in Nepal, including the fact

that torture is not explicitly criminalized.



                                               9
         USCA11 Case: 19-13103       Date Filed: 01/26/2021    Page: 10 of 11



      The BIA addressed Mr. Gautam’s CAT deferral claim separately from his

asylum and withholding of removal claims. The BIA noted that, according to Mr.

Gautam’s own testimony, he might not even have to serve any time in prison and

may just have to pay some money upon return to Nepal. Thus all his evidence

about mistreatment of detainees in Nepal, alone, was not enough to carry his high

evidentiary burden.

      Further, while the abuse that the reports describe in Nepalese prisons is

undoubtedly disturbing, it does not fit the definition of torture under CAT. CAT

defines torture as “any act by which severe pain or suffering, whether physical or

mental, is intentionally inflicted on a person,” 8 C.F.R. § 208.18(a)(1), and “does

not include pain or suffering arising only from, inherent in or incidental to lawful

sanctions” including “judicially imposed sanctions and other enforcement actions

authorized by law.” Id. § 208.18(a)(3). Torture is “an extreme form of cruel and

inhuman treatment and does not include lesser forms of cruel, inhuman or

degrading treatment or punishment that do not amount to torture.” Id. §

208.18(a)(2) (emphasis added). Inadequate prison conditions do not alone meet

this definition. See Cadet v. Bulger, 377 F.3d 1173, 1192–96 (11th Cir. 2004)

(holding that indefinite detention, poor prison conditions, and “[b]eatings with

fists, sticks, and belts” in Haitian prisons did not amount to torture). Thus even if

Mr. Gautam could prove that he would be subject to some kind of physical abuse


                                          10
         USCA11 Case: 19-13103       Date Filed: 01/26/2021    Page: 11 of 11



in prison, he would have to show that it would constitute some kind of extreme

physical or mental violence. And the only evidence Mr. Gautam offers to support

his claim that he will be killed in prison is his own testimony, which both the IJ

and BIA found not credible. And not only does Mr. Gautam not contest his

adverse credibility finding, but he also testified that he might not be sent to prison

at all. Thus even if his testimony were credible, he would not meet his burden to

show that he would more likely than not be subject to torture upon removal to

Nepal.

      PETITION DENIED.




                                          11